 Case 1:18-cv-01377-HYJ-PJG ECF No. 55 filed 09/30/20 PageID.856 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 S&S INNOVATIONS CORP.,                             Case No. 18-cv-01377-PLM-PJG
 A Colorado Corporation,
                                                    Honorable Paul L. Maloney
         Plaintiff,
 v.                                                 Magistrate Phillip J. Green

 UUSI, LLC, d/b/a Nartron, a Michigan
 Limited Liability Company, TATTLER
 HOME PRODUCTS, LLC, a Michigan
 Limited Liability Company, and NORMAN
 RAUTIOLA, an individual.

         Defendants.


            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.2(b)(ii)

       Plaintiff, S&S Innovations Corp., by and through its counsel, Kuiper Kraemer PC and

Oppenhuizen Law PLC, hereby certifies that in compliance with Local Rule 7.2(b)(ii), its brief in

support of the Motion for Summary Judgment contains 10,522 words, exclusive of the case

caption, cover sheets, table of contents, table of authorities, signature block, attachments, exhibits,

and any affidavits. This word count was calculated using the “Word Count” function of Microsoft

Word, Version 16.41.

Dated: September 30, 2020                      KUIPER KRAEMER PC
                                               Attorney for Plaintiff

                                               By: /s/ Nicholas V. Dondzila
                                                       Nicholas V. Dondzila (P73937)

                                               BUSINESS ADDRESS AND TELEPHONE:
                                                    180 Monroe Avenue
                                                    Suite 400
                                                    Grand Rapids, MI 49503
                                                    (T): (616) 454-3700
                                                    dondzila@k2legal.com
 Case 1:18-cv-01377-HYJ-PJG ECF No. 55 filed 09/30/20 PageID.857 Page 2 of 2




Dated: September 30, 2020          OPPENHUIZEN LAW PLC
                                   Attorney for Plaintiff

                                   By: /s/ David L. Oppenhuizen
                                           David L. Oppenhuizen (P70219)

                                   BUSINESS ADDRESS AND TELEPHONE:
                                        146 Monroe Center St NW
                                        McKay Tower, Suite 730
                                        Grand Rapids, MI 49503
                                        (T) (616) 242-9550
                                        david@oppenhuizen.com
